Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/20/2022 has been entered. Claims 2-11, 13-14, 16-19 and 21-27 have been canceled. Claims 1, 12, 15 and 20 have been amended. Claims 1, 12, 15 and 20 are pending.

Claim Rejections Withdrawn
 The rejection of claims 1, 11, 12, 14, 15, and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-10, 12-14, and 16-19 of copending Application No. 17/284,207 (‘207) is withdrawn because the ‘207 claims do not disclose a method for treating or reducing likelihood of an
inflammatory or autoimmune condition of the gastrointestinal tract, joints, skin or nails in a subject, the method comprising administering to the subject a combination comprising wild type Lactobacillus buchneri, Lactobacillus zeae and Lactobacillus paracasei and/or one or more
culture supernatants or cell free filtrates derived from culture media in which said Lactobacillus buchneri, Lactobacillus zeae and Lactobacillus paracasei have been cultured, wherein the condition of the gastrointestinal tract is an inflammatory bowel disease, a gastrointestinal infection, or is associated with a gastrointestinal infection, wherein the condition of the joints comprises or is associated with arthritis, wherein the condition of the skin is psoriasis, dermatitis, eczema, rosacea, acne, or ichthyosis, and wherein the condition of the nails is associated with a fungal infection.
The ‘207 claims do not disclose administering a combination comprising wild type Lactobacillus buchneri, Lactobacillus zeae and Lactobacillus paracasei and/or one or more culture supernatants or cell free filtrates derived from culture media in which said Lactobacillus buchneri, Lactobacillus zeae and Lactobacillus paracasei have been cultured
The rejection of claims 1, 14, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Finlayson et al (PGPB 2016/0066582, pub date: 03/10/2016, filing date: 04/23/2013) is withdrawn in view of the amendment to the claims.
The rejection of claims 1, 14, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Wirth et al (WO 2016/124239-A1, pub date: 08/11/2016, filing date: 02/02/2015) is withdrawn in view of the amendment to recite that the bacteria are wild type.


New Claim Rejection Based on Amendment
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and  15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Israelsen, Hans AU 2013201442 4/4/2013
Hans et al disclose a method for treating or reducing likelihood of an
inflammatory or autoimmune condition of the gastrointestinal tract, joints, skin or nails in a subject, the method comprising administering to the subject a combination comprising  one or more wild type probiotics including Lactobacillus buchneri, Lactobacillus zeae and Lactobacillus paracasei
, wherein the condition of the gastrointestinal tract is an inflammatory bowel disease such as ulcerative colitis and Crohn’s  or irritable bowel syndrome.  See abstract, page 1 lines 5-10, page 3 lines 11-18, page 1 lines 15-16, page 7, p. 8 lines 19-22, p. 14 lines 3-18, p. 15 lines 29-31, page 16, page 17 lines 1-3, p. 17 lines 24-27, page 44 lines 15-16.


Claim(s) 1, 12 and  15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaulieu et al. WO 2009/043171 4/9/2009.
Beaulieu et al disclose a method for treating or reducing likelihood of an inflammatory or autoimmune condition of the gastrointestinal tract, joints, skin or nails in a subject, the method comprising administering to the subject a combination comprising  probiotics including Lactobacillus buchneri, Lactobacillus zeae and Lactobacillus paracasei (paragraph 73 and 74)
, wherein the condition of the gastrointestinal tract is an inflammatory bowel disease such as ulcerative colitis and Crohn’s  or irritable bowel syndrome, inflammatory diseases of the skin, joints such as arthritis, rheumatoid arthritis, psoriatic arthritis, psoriasis or atopic dermatitis (paragraph 61-65)

Claim(s) 1, 12, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al. US 2014/0199281 7/17/2014
Henn et al disclose a method for treating or reducing the likelihood of an inflammatory or autoimmune condition of the skin wherein the condition of the skin is associated with a fungal infection, comprising administering a composition comprising Lactobacillus buchneri, Lactobacillus zeae and Lactobacillus paracasei (see paragraph 62,  table 1, table 8) wherein in the fungal infection is tinea pedis (athlete’s foot), tinea cruris (jock itch), tinea capitis, tinea corporis or tinea unguium (onychomycosis).
Henn et al also discloses treating rheumatoid arthritis, osteoarthritis (table 8), ulcerative colitis, Crohn’s disease or irritable bowel disease  or psoriasis, acne, dermatitis, eczema, rosacea  and ichthyosis (paragraph 141 and table 8).

Status of Claims
Claims 1, 12, 15 and 20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645